                  Case 2:20-cv-01098-JLR Document 14 Filed 10/27/20 Page 1 of 2




 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8   WARLITA MUKAI,
                                                      CASE NO. C20-1098JLR
 9                   Plaintiff,

10           v.
                                                      ORDER GRANTING PLAINTIFF’S
11   GEICO ADVANTAGE INSURANCE                        MOTION TO REMAND AND DENYING
     COMPANY,                                         PLAINTIFF’S MOTION FOR
12                                                    ATTORNEY FEES
                     Defendant.
13

14
             This matter comes before the Court on Plaintiff’s motion to remand this action to
15
     state court. (Dkt. # 5.) Having thoroughly considered the parties’ briefing and the
16
     relevant record, the court hereby GRANTS the Plaintiff’s Motion to Remand and
17

18   DENIES Plaintiff’s motion for attorney fees. Accordingly, the court orders that:

19           1. All further proceedings in this case are REMANDED to the Superior Court

20                for King County, Washington;

21           2. The Clerk shall send copies of this order to all counsel of record for all

22                parties;
23




      ORDER GRANTING REMAND / 2:20-CV-01098-JLR - 1
               Case 2:20-cv-01098-JLR Document 14 Filed 10/27/20 Page 2 of 2




 1          3. Pursuant to 28 U.S.C. § 1447(c), the Clerk shall mail a certified copy of this

 2              order to the Clerk for the Superior Court of King County, Washington;
 3          4. The Clerk shall also transmit the record herein to the Clerk of the Court for
 4
                the Superior Court for King County, Washington;
 5
            5. The parties shall file nothing further in this matter, and instead are instructed
 6
                to seek any further relief to which they are entitled from the courts of the
 7
                State of Washington, as may be appropriate in due course; and
 8
            6. The Clerk shall CLOSE this case.
 9

10          DATED this 27th day of October 2020.

11

12

13

14
                                                       A
                                                       JAMES L. ROBART
                                                       United States District Judge
15

16

17

18

19

20

21

22

23




     ORDER GRANTING REMAND / 2:20-CV-01098-JLR - 2
